United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 12, 2003

                                                          Charles R. Fulbruge III
                           No. 03-50322                           Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

EDUARDO ROCHA-TORRES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-1663-ALL-DB
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eduardo Rocha-Torres appeals from his jury-verdict

conviction for importation of marijuana.    Rocha was arrested

after the vehicle he drove from Mexico into the United States

was found to contain a large amount of marijuana in a hidden

compartment.

     Rocha argues on appeal that the evidence was insufficient to

prove the knowledge element of the crime of conviction.       Looking

at the evidence in the light most favorable to the verdict, we

discern many factors indicating that Rocha was aware that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50322
                                -2-

vehicle he was driving contained illegal drugs, including the

fact that he provided conflicting statements to the authorities

regarding the details of his trip and the ownership of the

vehicle, he was paid three times his daily salary for the time

involved in making the trip, and the vehicle contained 80 pounds

of marijuana valued at $40,000 to $80,000.   See United States

v. Ortega Reyna, 148 F.3d 540, 544 (5th Cir. 1998).   Rocha’s

challenge to the sufficiency of the evidence supporting the

knowledge element for the crime of conviction fails because the

evidence produced at trial was sufficient to support the jury’s

verdict on that basis.

     Rocha also challenges his conviction on the grounds that

the district court refused to give two of his requested jury

instructions.   One of the requested instructions contained

language intended to balance the deliberate-ignorance instruction

and the other instructed that, to prove knowledge, it was

insufficient for the Government to show merely that Rocha

knew that he was involved in something illegal.   Because the

instructions requested by Rocha were substantially covered by

the charge as a whole, the district court did not reversibly err

by abusing its discretion in refusing to give these requested

instructions.   See United States v. Pankhurst, 118 F.3d 345, 350

(5th Cir. 1997); United States v. Correa-Ventura, 6 F.3d 1070,

1076 (5th Cir. 1993); United States v. Stouffer, 986 F.2d 916,

925 n.9 (5th Cir. 1993).

     Accordingly, the district court’s judgment is AFFIRMED.